DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 6/30/2021 has been entered.

Response to Arguments
	Applicant’s arguments with respect to claims 1-3, 5-8, 10-14, 16, 18-20, and 22-24 are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 10, 12-14, 16, 18-20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. US 20140218598 (hereinafter Yeh).
	Regarding claim 1, Yeh teaches 
	an iris lens assembly (figure 1), comprising sequentially a first lens (101) and a
second lens (102) from an object side to an image side along an optical axis (left side to right side on figure 1; paragraph [0010] teaches object side to image side),
	wherein the first lens (101) has a positive focal power (paragraph [0010] teaches first lens with positive refractive power), an object side surface of the first lens is a convex surface (paragraph [0010] teaches first lens has a first convex surface toward the object side), and an image side surface of the first lens is a concave surface (paragraph [0010] teaches first lens has a first concave surface toward the image side); and
	the second lens has a negative focal power (paragraph [0010] teaches second lens with negative refractive power),
	wherein the iris lens assembly (as shown in figure 1) has and only has two lenses having focal power (101 and 102); and
	wherein an effective radius DT12 of the image side surface of the first lens and an
effective radius DT22 of an image side surface of the second lens satisfy:
0.7<DT12/DT22<1 (as an effective radius of object side surface of the first lens and image surface effective radius of second lens, paragraphs [0028]-[0047], Tables 1, as depicted in e.g. figure 1, given the size of the effective radius of object side surface lens 1 and the image side surface of lens 2 as the value is ratio of two lengths, disclosed due to proportionality of length of ray-tracing diagram of figures 1, e.g. 0.71).
	In the alternative, that the ratio of the effective radius of the object side surface of lens 1 and effective radius of image side surface of lens 2 is close or just outside the above range, if the ray-tracing diagram of figure is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the effective radius of the object side surface of the first lens and the effective radius of the image side surface of the second lens, to above range(s) in order to provide a lens assembly having the feature of smaller size and image quality with well corrected aberration (see Yeh. paragraph [0002], and since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
	Yeh discloses the claimed invention except for wherein a spacing distance T12 between the first lens and the second lens on the optical axis and a distance TTL from the object side surface of the first lens to an image plane of the iris lens assembly on the optical axis satisfy: T12/TTL>0.32.
	Yeh teaches a lens assembly with a close value of 0.3 (see Table 1 and figure 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the lens spacing distance and total length of the optical system into the above range in order to obtain image quality with well corrected aberration (see Yeh paragraph [0043], since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 2, Yeh further teaches 
	the iris lens assembly (figure 1), wherein an effective radius DT11 of the object side surface of the first lens and the effective radius DT22 of the image side surface of the second lens satisfy: 0.7<DT11/DT22<1 (as an effective radius of object side surface of the first lens and image side surface effective radius of second lens, paragraphs [0028]-[0047], Tables 1, as depicted in e.g. figure 1, given the size of the effective radius of object side surface lens 1 and the image side surface of lens 2 as the value is ratio of two lengths, disclosed due to proportionality of length of ray-tracing diagram of figure 1, e.g. 0.71).
	In the alternative, that the ratio of the effective radius of the object side surface of lens 1 and effective radius of image side surface of lens 2 is close or just outside the above range, if the ray-tracing diagram of figure is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the effective radius of the object side surface of the first lens and the effective radius of the image side surface of the second lens, to above range(s) in order to provide a lens assembly having the feature of smaller size and image quality with well corrected aberration (see Yeh paragraph [0002]), and since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 3, Yeh further teaches 
	the iris lens assembly (figure 1), wherein a maximum thickness ET1max of the first lens in a direction parallel to the optical axis and a minimum thickness ET1min of the first lens in the direction parallel to the optical axis satisfy, 1<ET1max/ET1min<1.45 (a maximum thickness ET1max of the first lens and a minimum thickness ET1min of the first lens, paragraphs [0028]-[0047], Tables 1, as depicted in e.g. figure 1, given the size of the maximum thickness and minimum thickness of the first lens as the value is ratio of the two thickness, disclosed due to proportionality of thickness of ray-tracing diagram of figure 1, e.g. value 1.4).
	In the alternative, that the ratio of a maximum thickness ET1max and minimum thickness ET1min is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the maximum thickness and minimum thickness of the first lens, to above range(s) in order to obtain image quality with well corrected aberration (see Yeh paragraph [0043]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 5, Yeh further teaches 
the iris lens assembly (figure 1), wherein an edge thickness ET1 of the first lens and a center thickness CT1 of the first lens on the optical axis satisfy, 0.5<ET1/CT1<1 (an edge thickness ET1 of the first lens and a center thickness CT1 of the first lens, paragraphs [0028]-[0047], Table 1, as depicted in e.g. figure 1, given the size of the edge thickness and center thickness of the first lens as the value is ratio of the two thickness, disclosed due to proportionality of thickness of ray-tracing diagram of figure 1, e.g. 0.71).
	In the alternative, that the ratio of an edge thickness ET1 and center thickness CT1 is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the edge thickness and center thickness of the first lens, to above range(s) in order to obtain image quality with well corrected aberration (see Yeh paragraph [0043]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 6, Yeh further teaches 
the iris lens assembly (figure 1), wherein the iris lens assembly further comprises an infrared (IR) filter (filter 103; paragraph [0038] teaches an example of the filter 103 is IR-cut filter which could filter infrared rays) arranged between the second lens (102) and the image plane (right side of figure 1) of the iris lens assembly (as shown in figure 1).
Regarding claim 8, Yeh teaches the invention as set forth above but is silent regarding wherein 0.4                        
                            
                                
                                    m
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                    <TTL/(ImgH*f)<0.7                        
                            
                                
                                    m
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                    ,
	wherein TTL is the distance from the object side surface of the first lens to the image plane of the iris lens assembly on the optical axis;
	ImgH is a half of a diagonal length of an effective pixel area of an electronic photosensitive element on the image plane of the iris lens assembly; and
	f is a total effective focal length of the iris lens assembly.
Yeh teaches a lens assembly (figure 1) with a close value of 0.72 (Table 1 and figure 1, where TTL=3.4337, f=3.0088, and from figure 3, ImgH=1.54)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the total length of the optical system, focal length, and image height into the above range in order to obtain image quality with well corrected aberration (see paragraph [0043]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 10, Yeh teaches 
the iris lens assembly (figure 1), wherein the effective radius DT22 of the image side surface of the second lens and ImgH, ImgH being a half of a diagonal length of an effective pixel area of an electronic photosensitive element on the image plane of the iris lens assembly, satisfy, 0.5<DT22/ImgH<1 (as effective radius of image side surface of the second lens and half of a diagonal length of an effective pixel area of an electronic photosensitive element in figure 1, ImgH=1.54, paragraphs [0028]-[0047], Table 1, as depicted in e.g. figure 1, given the size of the effective radius of image side surface of the second lens and ImgH as the value is ratio of two lengths, disclosed due to proportionality of lengths of ray-tracing diagram of figure 1, e.g. 0.79).
	In the alternative, that the effective radius of image side surface of the second lens and the half of a diagonal length of an effective pixel area of an electronic photosensitive element ImgH is close or just outside the above range, if the ray-tracing diagram of figure 1 is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the effective radius of the object side surface of the second lens and half of a diagonal length of an effective pixel area of an electronic photosensitive element, to above range(s) in order to provide a lens assembly having the feature of smaller size and image quality with well corrected aberration (see Yeh paragraph [0002]), and since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 12, Yeh further teaches 
the iris lens assembly (figure 1), wherein the iris lens assembly further comprises an aperture diaphragm arranged between the first lens (101) and the second lens (102), and a radius of curvature R2 of the image side surface of the first lens and an effective focal length f1 of the first lens satisfy: 0.5<R2/f1<0.9 (Table 1, R2=1.7429 and f1 can be calculated from the data given in Table 1 using a matrix calculation to be f1=3.21; R/f1=0.54 which is in the claimed range).
Regarding claim 13, Yeh teaches 
an iris lens assembly (figure 1), comprising sequentially a first lens (101) and a second lens (102) from an object side to an image side along an optical axis (left side to right side on figure 1; paragraph [0010] teaches object side to image side),
	wherein the first lens (101) has a positive focal power (paragraph [0010] teaches first lens with positive refractive power), an object side surface of the first lens is a convex surface (paragraph [0010] teaches first lens has a first convex surface toward the object side), and an image side surface of the first lens is a concave surface (paragraph [0010] teaches first lens has a first concave surface toward the image side); and
	the second lens has a negative focal power (paragraph [0010] teaches second lens with negative refractive power),
	wherein the iris lens assembly (as shown in figure 1) has and only has two lenses having focal power (101 and 102); and
	wherein an effective radius DT11 of the object side surface of the fist lens and an effective radius DT22 of an image side surface of the second lens satisfy:
0.7<DT11/DT22<1 (as an effective radius of object side surface of the first lens and image surface effective radius of second lens, paragraphs [0028]-[0047], Tables 1, as depicted in e.g. figure 1, given the size of the effective radius of object side surface lens 1 and the image side surface of lens 2 as the value is ratio of two lengths, disclosed due to proportionality of length of ray-tracing diagram of figures 1, e.g. 0.71).
	In the alternative, that the ratio of the effective radius of the object side surface of lens 1 and effective radius of image side surface of lens 2 is close or just outside the above range, if the ray-racing diagram of figure is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the effective radius of the object side surface of the first lens and the effective radius of the image side surface the second lens, to above range(s) in order to provide a lens assembly having the feature of smaller size and image quality with well corrected aberration (se Yeh paragraph [0002]), and since it has been held that where the general conditions of a claim are disclose in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 14, Yeh further teaches 
the iris lens assembly (figure 1), wherein a maximum thickness ET1max of the first lens in a direction parallel to the optical axis and a minimum thickness ET1min of the first lens in the direction parallel to the optical axis satisfy, 1<ET1max/ET1min<1.45 (a maximum thickness ET1max of the first lens and a minimum thickness ET1min of the first lens, paragraphs [0028]-[0047], Tables 1, as depicted in e.g. figure 1, given the size the maximum thickness and minimum thickness of the first lens as the value is ratio of the two thickness, disclose due to proportionality of thickness of ray-tracing diagram of figure 1, e.g. value 1.4).
In the alternative, that the ratio of a maximum thickness ET1max and minimum thickness ET1min is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the maximum thickness and minimum thickness of the first lens, to above range(s) in order to obtain image quality with well corrected aberration (see Yeh paragraph [0043]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 16, Yeh further teaches 
the iris lens assembly (figure 1), wherein the effective radius DT22 of the image side surface of the second lens and ImgH, ImgH being a half of a diagonal length of an effective pixel area of an electronic photosensitive element on an image plane of the iris lens assembly, satisfy: 0.5<DT22/ImgH<1 (as effective radius of image side surface of the second lens and half of a diagonal length of an effective pixel area of an electronic photosensitive element in figure 1, ImgH=1.54, paragraphs [0028]-[0047], Table 1, as depicted in e.g. figure 1, given the size of the effective radius of image side surface of the second lens and ImgH as the value is ratio of two lengths, disclosed due to proportionality of lengths of ray-tracing diagram of figure 1, e.g. 0.79).
	In the alternative, that the effective radius of image side surface of the second lens and the half of a diagonal length of an effective pixel area of an electronic photosensitive element ImgH is close or just outside the above range, if the ray-tracing diagram of figure 1 is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the effective radius of the object side surface of the second lens and half of a diagonal length of an effective pixel area of an electronic photosensitive element, to above range(s) in order to provide a lens assembly having the feature of smaller size and image quality with well corrected aberration (see Yeh paragraph [0002]), and since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 18, Yeh further teaches 
the iris lens assembly (figure 1), wherein an edge thickness ET1 of the first lens and a center thickness CT1 of the first lens on the optical axis satisfy: 0.5<ET1/CT1<1 (an edge thickness ET1 of the first lens and a center thickness CT1 of the first lens, paragraphs [0028]-[0047], Table 1, as depicted in e.g. figure 1, given the size of the edge thickness and center thickness of the first lens as the value is ratio of the two thickness, disclosed due to proportionality of thickness of ray-tracing diagram of figure 1, e.g. 0.71).
	In the alternative, that the ratio of an edge thickness ET1 and center thickness CT1 is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the edge thickness and center thickness of the first lens, to above range(s) in order to obtain image quality with well corrected aberration (see Yeh paragraph [0043]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 19, Yeh further teaches 
the iris lens assembly (figure 1), further comprising an electronic photosensitive element disposed on an image plane of the iris lens assembly, wherein a maximum incident angle CRAmax of a chief incident ray on the electronic photosensitive element satisfies: CRAmax<30                        
                            °
                        
                     (paragraph [0042] teaches image sensor form an image; angle of the chief incident ray on the electronic photosensitive element, paragraphs [0028]-[0047], Table 1, as depicted in e.g. figure 1, given the angle of the chief incident ray on the electronic photosensitive element, disclosed due to proportionality of angles of ray-tracing diagram of figure 1, e.g. value 25                        
                            °
                        
                    ).
	In the alternative, that angle of the chief incident ray on the electronic photosensitive element is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the angle of the chief incident ray on the electronic photosensitive element, to above range(s) in order to promote the image quality (see Yeh paragraph [0009]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 20, Yeh further teaches 
the iris lens assembly (figure 1), wherein the iris lens assembly further comprises an infrared (IR) filter (filter 103; paragraph [0038] teaches an example of the filter 103 is IR-cut filter which could filter infrared rays) arranged between the second lens (102) and an image plane (right side of figure 1) of the iris lens assembly (as shown in figure 1).
Regarding claim 22, Yeh teaches the invention as set forth above but is silent regarding 
wherein 0.4                        
                            
                                
                                    m
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                    <TTL/(ImgH*f)<0.7                        
                            
                                
                                    m
                                    m
                                
                                
                                    -
                                    1
                                
                            
                        
                    ,
	wherein TTL is a distance from the object side surface of the first lens to an image plane of the iris lens assembly on the optical axis;
	ImgH is a half of a diagonal length of an effective pixel area of an electronic photosensitive element on an image plane of the iris lens assembly; and
 	f is a total effective focal length of the iris lens assembly.
Yeh teaches a lens assembly (figure 1) with a close value of 0.72 (Table 1 and figure 1, where TTL=3.4337, f=3.0088, and from figure 3, ImgH=1.54)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the total length of the optical system, focal length, and image height into the above range in order to obtain image quality with well corrected aberration (see paragraph [0043]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 24, Yeh further teaches 
the iris lens assembly (figure 1), wherein the iris lens assembly further comprises an aperture diaphragm arranged between the first lens (101) and the second lens (102), and
	a radius of curvature R2 of the image side surface of the first lens and an effective focal length f1 of the first lens satisfy: 0.5<R2/f1<0.9 (Table 1, R2=1.7429 and f1 can be calculated from the data given in Table 1 using a matrix calculation to be f1=3.21; R/f1=0.54 which is in the claimed range).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. US 20140218598 (hereinafter Yeh) as applied to claim 1 above, and further in view of Ahn et al. US 20140184880 (hereinafter Ahn), of record.
Regarding claim 7, Yeh teaches the invention as set forth above but is silent regarding wherein a bandpass wave band of the infrared (IR) filter ranges from 785nm to 835nm.
Ahn teaches the iris lens assembly (figure 1), wherein a bandpass wave band of the infrared (IR) filter ranges from 785nm to 835nm (paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens assembly of Yeh, to use a bandpass wave band of the infrared (IR) filter ranges from 785nm to 835nm as taught by Ahn, for the purpose of increasing resolution for iris recognition imaging (paragraph [0002], [0004], and [0047]).
Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. US 20140218598 (hereinafter Yeh) as applied to claims 1 and 13 above, and further in view of Liao et al. US 20160170176 (hereinafter Liao), of record.
Regarding claim 11, Yeh further teaches the iris lens assembly (figure 1), wherein the iris lens assembly further comprises a radius of curvature R4 of the image side surface of the second lens and the total effective focal length f of the iris lens assembly satisfy: |R4/f|<3 (Table 1, radius of curvature of the image side surface of the second lens is 2.4161 and f=3.0088; |R4/f|=0.8<3).
Yeh is silent regarding an aperture diaphragm arranged between the object side and the first lens.
Liao teaches a lens assembly, wherein an aperture diaphragm (aperture stop 600) arranged between the object side and the first lens (first lens element 610; figure 11 and Table 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens assembly of Yeh, to use an aperture diaphragm arranged between the object side and the first lens as taught by Liao, for the purpose of eliminating the stray light and thereby improving the image quality (paragraph [0060]).
Regarding claim 23, Yeh further teaches
the iris lens assembly according to claim 13, wherein the iris lens assembly further comprises a radius of curvature R4 of the image side surface of the second lens and a total effective focal length f of the iris lens assembly satisfy; |R4/f|<3 (Table 1, radius of curvature of the image side surface of the second lens is 2.4161 and f=3.0088; |R4/f|=0.8<3).

Yeh is silent regarding an aperture diaphragm arranged between the object side and the first lens.
Liao teaches a lens assembly, wherein an aperture diaphragm (aperture stop 600) arranged between the object side and the first lens (first lens element 610; figure 11 and Table 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens assembly of Yeh, to use an aperture diaphragm arranged between the object side and the first lens as taught by Liao, for the purpose of eliminating the stray light and thereby improving the image quality (paragraph [0060]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872